Citation Nr: 1416051	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  08-25 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for peroneal tendinitis, right foot.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin, Ashley, Associate Counsel 



INTRODUCTION

The Veteran had active service from June 1981 to August 1985 and December 2001 to January 2007. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida. 

In his January 2009 notice of disagreement (NOD), the Veteran contested entitlement to an initial compensable rating for his foot disability and service connection for lumbago.  Although the RO included those issues in the August 2008 statement of the case (SOC), the Veteran limited his appeal to entitlement to an initial compensable rating for his foot disability.  See 38 C.F.R. § 20.202 (2013). 

The Board remanded the appeal in June 2012.  There has been substantial compliance with the remand orders and the Board may therefore proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

The Veteran's service-connected foot disability is not shown to be productive of moderate impairment. 


CONCLUSION OF LAW

The criteria for a compensable rating for peroneal tendinitis of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5284 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The issue on appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection for his peroneal tendinitis of the right foot.  Once service connection is granted, a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The RO has obtained VA and private treatment records and afforded the Veteran VA examinations.  Taken together, the examinations are adequate; they were conducted by a medical professional who reviewed the claims file, solicited history from the Veteran, and performed a thorough examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295(2008). 

There is no sign in the record that additional evidence relevant to the issues being addressed is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 473.

II.  Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2. Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10, see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  In determining the present level of disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's service-connected peroneal tendinitis of the right foot has been evaluated under Diagnostic Code (DC) 5284 and is rated noncompensable, effective January 20, 2007.  The Veteran seeks a higher initial rating. 

Under DC 5284, a disability rating of 10 percent is warranted for moderate impairment.  A 20 percent rating is warranted for moderately severe impairment.  A 30 percent rating requires severe impairment.  Finally, actual loss of use of the foot will be evaluated as 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The words "moderate," "moderately severe" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

The Veteran was seen by a private physician in June and July 2007 for pain in the right foot.  On examination, the Veteran's presented with tenderness and "a lot" of pain along the lateral aspect of the foot.  The Veteran also had some hair growth and edema on his foot.  There was no evidence of atrophic skin changes or varicosities.  X-rays do not reveal obvious fracture or aspersorium.  The diagnosis was peroneal tendinitis, arthritis, and tenosynovitis.  The physician recommended that the Veteran change his shoes and wear a cast on his right foot. 

The Veteran was also evaluated by his private physician in August 2007.  The Veteran complained of pain, especially when standing at work.  However, he stated that his foot "barely bothers him" at work and rated his pain at work as a 1.  The Veteran also reported that his foot does not bother him "when he is not on it or when he is not at work."  The physician observed hair growth and edema on the right foot.  There was also some pain along the lateral aspect of the foot.  The diagnosis was peroneal tendonitis, arthritis, tenosynovitis, and status post fracture.  The physician recommended that the Veteran wear a cast, an ankle brace, and a boot when he is not at work.  

In September 2007, the Veteran reported that his foot is "fine most of the day but at the end of the day it starts to hurt."  The private physician's clinical findings remained the same.  The physician noted that the Veteran had some hair growth and edema on the right foot.  However, unlike in June 2007, there was no evidence of pain at the lateral aspect of the foot.  There was also no evidence of atrophic skin changes, varicosities or pain along the lateral aspect of the foot.  The physician recommended changing shoe inserts frequently. 

The Veteran was afforded a VA examination in October 2007.  He complained of right foot pain when standing, walking, and resting.  The Veteran rated his pain as a 3 to 8 out of 10 and reported that he can stand and walk 30 minutes at a time and 1 hour in an 8-hour day.  The VA examiner noted that the Veteran's symptoms are temporarily relieved by analgesics and muscle relaxants.  On examination, there were no signs of tenderness, callosities, ulcers, or deformities.  The VA examiner observed that his arches were normal and there was normal wear and tear on his shoes.  The diagnosis was chronic peroneal tendinitis. 

In the November 2007 rating action on appeal, the RO granted service connection and assigned a noncompensable rating for peroneal tendonitis, right foot, effective January 20, 2007.  

The Veteran was seen by a VA physician in September 2008.  The Veteran complained of heel pain, which occurs in the morning, eases during the day, and worsens at night.  The Veteran attributed his pain to walking barefoot at times around the house and not wearing appropriate shoes.  The VA physician diagnosed plantar fasciitis of the right foot with edema.  It was recommended that the Veteran change his shoes for comfort and to provide a more even distribution of weight across his foot.  

The Veteran was seen again by a VA physician in February 2009, where he complained of numbness and chronic pain in the lateral side of the right foot while walking.  The VA physician noted that the Veteran's current medication was not relieving the pain. 

VA treatment records from September 2010 to October 2011 show further complaints of pain in the right foot.  In September 2010, the Veteran reported constant pain in his feet, which he rated as a 3 out of 10.  In October 2011, the Veteran rated his pain as a 0 out of 10. 

In February 2012, the Veteran underwent bypass surgery for a right popliteal aneurysm.  

Given the Veteran's reports of increased symptoms since the October 2007 VA examination, the Board remanded for a new examination.  The Veteran was afforded another VA examination in August 2012.  The Veteran said he had undergone unrelated right femoral popliteal bypass surgery in February 2012.  In response to a question as to whether he had any impediment to his usual occupation, the Veteran responded "no."  He complained of right foot pain while walking.  The Veteran stated that he can walk approximately half a mile before his foot begins to hurt.  The Veteran reported that he carry out physical activities, such as playing video games, wood working, building shelves, making a swing, and extending a front porch.  In regards to treatment, the Veteran claimed that he prefers not to take narcotic pain medication; instead he elevates his foot.  He also wears orthotics for the right foot pain, but claimed that they do not help.  The Veteran resigned from his job in April 2012 because of pain and swelling in the right lower extremity after the bypass surgery.  

The VA examiner observed right foot pain at the heel, lateral arch and below the lateral malleolus.  X-rays of the foot showed no abnormalities; they reveal no displaced fracture or dislocation, maintained articulations, smooth osseous prominence along the medial margin of the first metatarsal head, unremarkable smooth tissues, and no significant interval change.  X-rays of the ankle showed no displaced fracture or dislocation; the ankle mortis is maintained.  There was generalized soft tissue prominence about the ankle, which the examiner observed was unrelated to the right peroneal tendonitis.  The VA examiner diagnosed right peroneal tendonitis and opined that the Veteran's disability resulted in mild functional limitation.  The examiner also concluded that the Veteran's foot disability does not impact his ability to work. 

The Board finds that a compensable rating is not warranted.  There is no evidence that the Veteran's foot disability results in a moderate impairment.  The Veteran's symptoms occur when walking or standing for extended periods of time.  In August 2007, the Veteran stated that he does not experience pain when he is not at work and when he is off his foot.  The Veteran is able to carry out physical activities, such as walking half a mile and building shelves, and his reported in August 2012 that the symptoms related to his right foot do not impact his ability to work.  Furthermore, the August 2012 VA examiner determined that the Veteran's functional impairment is "mild."  The Board finds this opinion persuasive and supported by the evidence of record.  The Board accordingly finds that a compensable initial rating under DC 5284 for the right foot is not warranted, as a foot injury of a "moderate" degree of severity or higher is simply not demonstrated by the record.

The Board has considered the application of other diagnostic codes pertaining to the foot.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Because the evidence does not reflect diagnoses of weak foot, claw foot, anterior metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, and 5283 are not for application.  38 C.F.R. § 4.71a. 

The Board has also considered the Veteran's lay statements that his foot disability is worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's foot disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

The Board has also considered whether referral for extraschedular consideration is indicated.  The discussion above reflects that the symptoms of the Veteran's foot disability (mainly pain) are contemplated by the applicable rating criteria.  Hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the Veteran has not made any assertions of unemployability as a result of his service-connected right foot disability and there are none raised by the record during the appeal period.  He reportedly stopped working in February 2012 because of right leg pain related to the nonservice-connected right femoral popliteal bypass surgery.  Therefore, further consideration of TDIU is not warranted.



ORDER

Entitlement to an initial compensable rating for peroneal tendinitis is denied



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


